DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed July 1, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY DEVICE INCLUDING EXTERNAL LIGHT-ABSORBING LAYER.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0214440 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Lee et al. (US 2019/0214440 A1) teach a display device comprising:  a substrate 100 including a transmission area (at P1) and an emission area (at 182) defined by a pixel-defining layer 182; a display element including a pixel electrode 211 at least partially exposed by the pixel-defining layer 182, an intermediate 
In regard to claim 5, Lee et al. (US 2019/0214440 A1) teach the thin film encapsulation layer 300 includes:  a first inorganic encapsulation layer 310 arranged on the display element; an organic encapsulation layer 330 arranged on the first inorganic encapsulation layer 310; and a second inorganic encapsulation layer 320 arranged on the organic encapsulation layer 330 (Figure 12, pages 2-6, paragraphs [0039]-[0094]).
In regard to claim 13, Lee et al. teach at least a portion of the opposite electrode 230 extending toward the transmission area (at P1) (Figure 12, pages 2-6, paragraphs [0039]-[0094]).
In regard to claim 14, Lee et al. (US 2019/0214440 A1) teach a display device comprising:  a substrate 100 including a transmission area (at P1) and an emission area (at 182) defined by a pixel-defining layer 182; a display element including a pixel electrode 211 at least partially exposed by the pixel-defining layer 182, an intermediate layer 221 arranged on the pixel electrode 211, and an opposite electrode 230 arranged on the intermediate layer 221; a thin film encapsulation layer 300 arranged on the display element, the thin film encapsulation layer 300 including at least one inorganic encapsulation layer 310/320 and at least one organic encapsulation layer 330; an .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0214440 A1) as applied to claims 1, 5 and 13-14 above, and further in view of Lee et al. (US 2018/0095566 A1).
Lee et al. (US 2019/0214440 A1) teach all mentioned in the rejection above.
However, Lee et al. (US 2019/0214440 A1) fail to teach the pixel-defining layer including a first opening exposing at least a portion of the pixel electrode and the 
In regard to claim 2, Lee et al. (US 2018/0095566 A1) teach the pixel-defining layer 128 including a first opening exposing at least a portion of the pixel electrode 122 and the external light-absorbing layer 194 including a second opening exposing at least a portion of the thin film encapsulation layer 140 (Figure 4, pages 4-6, paragraphs [0061]-[0092]).
Therefore,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device structure as taught by Lee et al. (US 2019/0214440 A1) with the display device having the pixel-defining layer including a first opening exposing at least a portion of the pixel electrode and the external light-absorbing layer including a second opening exposing at least a portion of the thin film encapsulation layer as taught by Lee et al. (US 2018/0095566 A1) to simplify the manufacturing process (page 1, paragraph [0002]). 
In regard to claim 3, Lee et al. (US 2018/0095566 A1) the first opening in the pixel-defining layer 128 having a first width, and the second opening in the external light-absorbing layer 194 having a second width less than the first width (Figure 4, pages 4-6, paragraphs [0061]-[0092]). 
In regard to claim 4, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In regard to claim 15, Lee et al. (US 2018/0095566 A1) teach the pixel-defining layer 128 including a first opening exposing at least a portion of the pixel electrode 122 and the external light-absorbing layer 194 including a second opening exposing at least a portion of the thin film encapsulation layer 140 (Figure 4, pages 4-6, paragraphs [0061]-[0092]). 
In regard to claim 16, Lee et al. (US 2018/0095566 A1) teach the first opening in the pixel-defining layer 128 having a first width, and the second opening in the external light-absorbing layer 194 having a second width less than the first width (Figure 4, pages 4-6, paragraphs [0061]-[0092]). 
In regard to claim 17, Lee et al. (US 2018/0095566 A1) teach the external light-absorbing layer 194 at least partially overlapping the emission area (at 130) and is arranged on the thin film encapsulation layer 140 (Figure 4, pages 4-6, paragraphs [0061]-[0092]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0214440 A1) as applied to claims 1, 5 and 13-14 above, and further in view of Xianyu et al. (US 2021/0020698 A1).
Lee et al. (US 2019/0214440 A1) teach all mentioned in the rejection above.

In regard to claim 7, Xianyu et al. teach a spacer 70 arranged on the pixel-defining layer 60, wherein the spacer 70 and the pixel-defining layer 60 include a same material (Figure 1E, pages 2-4, paragraphs [0045]-[0075]).
Therefore,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device structure as taught by Lee et al. (US 2019/0214440 A1) with the display device having a spacer arranged on the pixel-defining layer, wherein the spacer and the pixel-defining layer include a same material as taught by Xianyu et al. to improve light transmittance (page 1, paragraph [0007]).

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9-12 are objected to as being dependent upon objected claim 8.  Claims 19-20 are objected to as being dependent upon objected claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Heo et al. (US 2018/0181240 A1)		Jo (US 2017/0155093 A1)
Jo et al. (US 2017/0154927 A1)		Jo et al. (US 2018/0182819 A1)
Kim et al. (US 2016/0343992 A1)		Kim et al. (US 2017/0154930 A1)
Lee (US 2020/0144550 A1)		Shin et al. (US 2020/0203669 A1)
Son et al. (US 2020/0274089 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



IMS
March 1, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822